DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on January 11, 2022.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  As a result of the applicants’ amendment filed as part of the submission, the claims now overcome the rejections under 35 U.S.C. 112b and 103 in the previous office action.  The applicants’ remarks [pages 7-10 of submission] are fully incorporated by reference herein.
Accordingly, Claims 1, 2, 7, 10, 12 and 13 have been allowed.

Claim Objections
Claims 7, 12 and 13 are objected to because of the following informalities.
The following changes are recommended to correct minor informalities with the claim language to ensure consistency between latter recited terms and phrases with earlier recited terms and phrases.  In no way do these suggested changes affect the scope of the claimed invention.
In Claim 7, “each metal layer, each wiring” (line 10) should be changed to –each of the metal layer and the another metal layer, each said wiring--; “two connecting pads of two wiring” (line 14) should be changed to –the two connecting pads of each of the 
In Claim 12, “one the middle structure” (line 2) should be changed to –one of the middle structures--.
In Claim 13, --of the laminated structure and the laminated board—should be inserted after “wherein each wiring layer” (line 2); and “of the corresponding wiring layer” (line 4) should be changed to –of each of the corresponding wiring layers--.
Appropriate correction is required.
A telephone call was made to TUNG-YUN MCNALLY, Attorney of Record, on March 7, 2022 to request a telephone interview and resolve the above issues with an Examiner’s amendment.  However, the telephone call did not result in scheduling any such interview.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non Patent Literature Publication to Matijasevic et al, entitled “High Density Multlayer Substrates Using Patterned Microvia Interposers”, IEEE Aerospace Conference Proceedings, discloses laminating of double sided printed circuit boards (Fig. 1, pages 394-398).



Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct the minor informalities with the claim language as suggested above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896